Citation Nr: 1523087	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling.

2.  Evaluation of PTSD, rated as 50 percent disabling since July 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran service connection for PTSD, and assigned a 30 percent disability rating, effective July 27, 2005.

During the course of the appeal, in a May 2011 rating decision, the Veteran was granted an increased, 50 percent disability evaluation for PTSD, effective July 1, 2010.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA claims file and documents pertaining to the Veteran in the Veterans Benefits Management System (VBMS) have been reviewed.  


FINDING OF FACT

On March 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claims for increased ratings of the service-connected PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of claims for increased ratings of the service-connected PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a March 2015 statement, has withdrawn the appeal of the claims for increased ratings of the service-connected PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of a claim for an increased evaluation for the service-connected PTSD is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


